NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN H. JOHNSON; PAULA A.                    No.    19-56358
JOHNSON,
                                                D.C. No. 5:19-cv-01387-PA-GJS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Stephen H. Johnson and Paula A. Johnson appeal pro se from the district

court’s judgment dismissing their diversity action arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal based on claim preclusion. Stewart v. U.S. Bancorp, 297


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed the Johnsons’ action on the basis of

claim preclusion because the action involved the same primary right raised in a

prior state court action that resulted in a final judgment on the merits. See San

Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys., 568 F.3d 725, 734

(9th Cir. 2009) (federal court must follow state’s preclusion rules to determine

effect of a state court judgment; discussing elements of claim preclusion under

California law).

      The district court did not abuse its discretion by denying the Johnsons’

motion to vacate or amend the judgment because the Johnsons failed to

demonstrate any basis for such relief. See Sch. Dist. No. 1J, Multnomah Cty., Or.

v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (standard of review and

grounds for relief under Federal Rule of Civil Procedure 59(e) or 60(b)).

      To the extent the Johnsons contend that the district court abused its

discretion by denying their request for judicial notice of Richard A. Kalinoski, Jr.’s

affidavit, we reject the contention as without merit. See Fed. R. Evid. 201(b).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                       19-56358